                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TVI, INC., a Washington corporation,                    CASE NO. C18-1461-JCC
10                             Plaintiff,                    ORDER
11          v.

12   HARMONY ENTERPRISES, INC., a
     Minnesota corporation,
13
                               Defendant.
14

15

16          This matter comes before the Court on Plaintiff’s motion for attorney fees and costs (Dkt.

17   No. 40) pursuant to the Court’s August 13, 2019 order (Dkt. No. 39) granting Plaintiff’s motion

18   to compel and for spoliation sanctions (Dkt. No. 28). Having thoroughly considered the parties’

19   briefing and the relevant record, the Court finds oral argument unnecessary and hereby issues the

20   following order.

21   I.     BACKGROUND

22          In its August 13, 2019 order, the Court found, inter alia, that Defendant disclosed

23   supplementary discovery after Plaintiff made good faith efforts to obtain the discovery without

24   court intervention and after Plaintiff filed a motion to compel. (See Dkt. No. 39 at 8.) The Court

25   therefore found “that monetary sanctions consisting of Plaintiff’s reasonable fees and expenses

26   are warranted under Federal Rule of Civil Procedure 37(a)(5).” (Id.) The Court directed Plaintiff


     ORDER
     C18-1461-JCC
     PAGE - 1
 1   to “file a motion for attorney fees setting forth its expenses incurred in making the present

 2   motion to compel.” (Id.) In response to the Court’s order, Plaintiff has filed a motion for attorney

 3   fees and accompanying declarations setting forth its time and expenses incurred in obtaining the

 4   supplemental discovery. (See Dkt. Nos. 40, 41, 51.)

 5   II.    DISCUSSION

 6          A.      Legal Standard

 7                  1. Recoverable Fees

 8          If a party provides requested discovery only after the moving party files a motion to
 9   compel, “the court must, after giving an opportunity to be heard, require the party or deponent
10   whose conduct necessitated the motion . . . to pay the movant’s reasonable expenses incurred in
11   making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A); see, e.g., Hoglund v.
12   Sher-Ber, Inc., 2008 WL 5427793, slip op. at 2 (W.D. Wash. 2008) (awarding Rule 37(a)(5)(A)
13   fees based on work spent “preparing the motion to compel, the supporting declaration, and the
14   proposed order.”). A party may be awarded its reasonable attorney fees incurred in preparing a
15   subsequent fee application. See Anderson v. Dir., Office of Workers Comp. Programs, 91 F.3d
16   1332, 1325 (9th Cir. 1996) (“[C]ompensation [for time spent preparing fee applications] must be
17   included in calculating a reasonable fee because uncompensated time spent on petitioning for a
18   fee automatically diminishes the value of the fee eventually received”); City of Burlington v.

19   Dague, 505 U.S. 557, 562 (1992) (“[O]ur case law construing what is a ‘reasonable’ fee applies

20   uniformly to all [federal fee-shifting statutes].”); Sure Safe Indus. Inc. v. C & R Pier Mfg., 152

21   F.R.D. 625, 627 (S.D. Cal. 1993) (including time spent drafting request for attorney fees and

22   costs in award of fees under Rule 37).

23                  2. Calculation of Reasonable Fees

24          District courts employ a two-step process to calculate a reasonable fee award. Fischer v.

25   SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). First, the court calculates the lodestar figure,

26   which represents the number of hours reasonably expended on the litigation multiplied by a


     ORDER
     C18-1461-JCC
     PAGE - 2
 1   reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Second, the court

 2   determines whether to increase or reduce that figure based on several factors that are not

 3   subsumed in the lodestar calculation. See Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016);

 4   see also Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir. 1975). 1

 5             To determine a reasonable billing rate, the court generally looks to “the forum in which

 6   the district court sits.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008). The

 7   presumptive reasonable hourly rate for an attorney is the rate the attorney charges. Broyles v.

 8   Thurston Cty., 195 P.3d 985, 1004 (Wash. Ct. App. 2008). “The number of hours to be
 9   compensated is calculated by considering whether, in light of the circumstances, the time could
10   reasonably have been billed to a private client.” Moreno v. City of Sacramento, 534 F.3d 1106,
11   1111 (9th Cir. 2008). A district court should exclude from the lodestar amount hours that are not
12   reasonably expended because they are “excessive, redundant, or otherwise unnecessary.”
13   Hensley, 461 U.S. at 434. There is a “strong presumption” that the lodestar figure represents the
14   reasonable fee award. Dague, 505 U.S. at 562.
15             B.     Plaintiff’s Reasonable Attorney Fees
16             Counsel for Plaintiff—Molly Eckman, William Walsh, and Peter Berg—have practiced
17   civil litigation in the Seattle legal market for 15, 27, and six years respectively. (See Dkt. No. 41
18   at 2.) The Court has previously approved hourly rates of $350 per hour for partners, $250 per

19   hour for associates, and $125 per hour for support staff. See Campbell v. Catholic Cmty. Servs. of

20
     1
         The factors set forth in Kerr to evaluate the reasonableness of requested fees are:
21
               (1) the time and labor required, (2) the novelty and difficulty of the questions
22             involved, (3) the skill requisite to perform the legal service properly, (4) the
               preclusion of other employment by the attorney due to acceptance of the case, (5)
23             the customary fee, (6) whether the fee is fixed or contingent, (7) time limitations
               imposed by the client or the circumstances, (8) the amount involved and the results
24             obtained, (9) the experience, reputation, and ability of the attorneys, (10) the
25             “undesirability” of the case, (11) the nature and length of the professional
               relationship with the client, and (12) awards in similar cases.
26
     526 F.2d at 70.

     ORDER
     C18-1461-JCC
     PAGE - 3
 1   W. Wash., Case No. C10-1579-JCC, Dkt. No. 120 at 5 (W.D. Wash. 2012); see also A

 2   Nationwide Sampling of Law Firm Billing Rates, Nat’l L. J. (Dec. 8, 2008) (showing three

 3   Seattle firms with average hourly partner rates of $455, $405, and $498). In this matter,

 4   Plaintiff’s counsel has charged the following hourly rates: $305 for Ms. Eckman, $477 for Mr.

 5   Walsh, and $260 for Mr. Berg. (See Dkt. No. 41 at 5–12.) Plaintiff’s counsel has also included

 6   hours worked by “K. Green,” who has an hourly rate of $185 and appears to be a paralegal with

 7   Plaintiff’s counsel’s firm. (See Dkt. Nos. 40 at 3; 41 at 2, 5, 6, 9.) As Plaintiff’s counsel’s hourly

 8   rates are in line with those of similarly-situated attorneys and support staff, the Court finds that
 9   the hourly rates are reasonable. See Camacho, 523 F.3d at 979; Broyles, 195 P.3d at 1004.
10          The Court’s August 13, 2019 order specifically found that sanctions were warranted
11   under Federal Rule of Civil Procedure 37(a)(5) and directed Plaintiff to file a motion for attorney
12   fees “setting forth its expenses incurred in making the present motion to compel.” (Dkt. No. 39 at
13   8.) Plaintiff’s instant motion seeks fees incurred both in making its motion to compel and for
14   spoliation sanctions and in attempting to obtain the discovery prior to filing that motion. (See
15   Dkt. No. 51 at 5–6.) Fees predating Plaintiff’s motion to compel and for spoliation sanctions
16   were not included in the Court’s award of fees pursuant to Rule 37(a)(5)(A) and will be
17   excluded. See Fed. R. Civ. P. 37(a)(5)(A); (Dkt. No. 39 at 8). Similarly, Plaintiff has requested
18   fees for time spent exclusively on the spoliation portion of its motion to compel and for

19   spoliation sanctions, which will also be excluded from the Court’s award. (See Dkt. No. 51 at 6–

20   8) (for example, June 14, 2019 entry for “Analyze USDC caselaw regarding spoliation of

21   evidence for use in motion on same.”)

22          The remaining entries in Plaintiff’s supplemental declaration provide the following

23   hourly totals: 51.8 hours for Ms. Eckman, 35.5 hours for Mr. Berg, 5.5 for Mr. Walsh, and 3.1

24   hours for “K.Green.” (See Dkt. No. 51 at 5–13.) 2 But Plaintiff’s motion to compel and for

25          2
             Defendant asserts that several entries in Plaintiff’s supplemental declaration constitute
26   impermissible “block billing.” (See Dkt. No. 48 at 4, 7–8.) “‘Block billing’ is ‘the time-keeping
     method by which each lawyer and legal assistant enters the total daily time spent working on a

     ORDER
     C18-1461-JCC
     PAGE - 4
 1   spoliation sanctions and Plaintiff’s accompanying reply brief contained 12 and six pages of

 2   substantive briefing. (See Dkt. Nos. 28, 35.) Notably, both briefs raised arguments related to

 3   Defendant’s spoliation of evidence in addition to seeking to compel disclosure of discovery. (See

 4   generally Dkt. Nos. 28, 35.) Plaintiff’s briefing on the instant motion for attorney fees was also

 5   relatively succinct: Plaintiff’s motion contained approximately three pages of substantive

 6   briefing and its reply contained five pages of substantive briefing. (See Dkt. Nos. 40, 50.) And

 7   although Plaintiff’s declaration and supplemental declaration filed in support of its motion for

 8   attorney fees were 12 and 13 pages in length, the supplemental declaration simply added entries
 9   for fees related to Plaintiff’s reply in support of its motion for attorney fees. (Compare Dkt. No.
10   41 at 5–12, with Dkt. No. 51 at 5–13.) Finally, Plaintiff’s staffing of three attorneys, two of
11   whom have over 10 years of litigation experience, along with a paralegal to work on the motion
12   to compel and for spoliation sanctions and the motion for attorney fees led to unnecessary
13   duplication of effort that should be excluded from the lodestar figure. See Herrington v. Cty. of
14   Sonoma, 883 F.2d 739, 747 (9th Cir. 1989); Marrocco v. Hill, 291 F.R.D. 586, 589 (D. Nev.
15   2013); see also Walker v. N. Las Vegas Police Dep’t, 2016 WL 3536172, slip op. at 3 (D. Nev.
16   2016) (collecting district court decisions). Thus, the Court finds that Plaintiff’s claimed hours are
17   excessive and that a reduction is warranted prior to calculating the lodestar figure. See Hensley,
18   461 U.S. at 434.

19          Having thoroughly reviewed the time entries set forth in Plaintiff’s supplemental

20   declaration, the Court finds that the following hourly totals constitute reasonable time for

21   Plaintiff’s counsel to have worked on the motion to compel portion of the underlying motion and

22   motion for attorney fees: eight hours for Ms. Eckman, eight hours for Mr. Berg, one hour for Mr.

23

24   case, rather than itemizing the time expended on specific tasks.’” Welch v. Metro. Life Ins. Co.,
     480 F.3d 942, 945 n.2 (9th Cir. 2007) (quoting Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc.,
25   82 F.3d 1533, 1554 n.15 (10th Cir. 1996)). Plaintiff’s supplemental declaration provides
     reasonably specific descriptions for work performed during each time entry, and the Court
26   declines to reduce Plaintiff’s award based on block billing.

     ORDER
     C18-1461-JCC
     PAGE - 5
 1   Walsh, and three hours for “K.Green.” 3 Multiplying these values by each relevant reasonable

 2   hourly rate yields a total lodestar figure of $5,552. The factors set forth in Kerr do not warrant an

 3   increase or a further reduction in the lodestar figure. See Kelly, 822 F.3d at 1099; Kerr, 526 F.2d

 4   at 70. Therefore, the Court finds this lodestar figure represents a reasonable award of Plaintiff’s

 5   attorney fees incurred in making its motion to compel and subsequent fee application under

 6   Federal Rule of Civil Procedure 37(a)(5)(A). 4

 7   III.   CONCLUSION

 8          For the foregoing reasons, and pursuant to the Court’s prior order (Dkt. No. 39),
 9   Plaintiff’s motion for attorney fees and costs (Dkt. No. 40) is GRANTED. Defendant is
10   ORDERED to pay Plaintiff’s attorney fees in the amount of $5,552 as a sanction pursuant to
11   Rule 37(a)(5)(A).
12          DATED this 16th day of October 2019.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19
            3
              As Plaintiff’s supplemental declaration in support of its motion for attorney fees
20   includes a nine-page spreadsheet with single-spaced entries for Plaintiff’s claimed time and fees,
21   the Court need not set forth a line-by-line analysis of Plaintiff’s fee request. See Gates v.
     Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992) (collecting cases).
22          4
               Notably, Plaintiff’s motion to compel and for spoliation sanctions sought sanctions of
23   $5,000 “for [Plaintiff’s] fees and costs pursuing accurate and complete discovery responses.”
     (See Dkt. No. 28 at 13.) Plaintiff’s request sought fees to “mitigate [Plaintiff’s] additional costs
24   associated with” conducting a Rule 30(b)(6) deposition and preparing the motion to compel and
     for spoliation sanctions. (See id.) As the Court declined to award Plaintiff fees incurred before
25   making its motion to compel but Plaintiff has incurred additional fees in preparing the instant
     motion for attorney fees, the value of Plaintiff’s original fee request supports the reasonableness
26   of the attorney fees now awarded.

     ORDER
     C18-1461-JCC
     PAGE - 6
